 

International Energy, Inc.

1200 G Street NW, Suite 1800
Washington DC 20005

August 30, 2010

Mr. Amit S. Dang

2000 Town Center, Suite 1900

Southfield, MI 48075

Re: Contract Interim Executive-Services Agreement

Dear Mr. Dang:

This letter sets forth the terms and conditions of your Contract Interim
Executive-Services Agreement (the "Agreement") with International Energy, Inc.
(the "Company").

1.    Duties. Under terms of the Agreement, you shall be contracted by the
Company as its Interim President, Chief Executive Officer, and become a Member
of the Board of Directors, or in any executive or non-executive position(s) as
the Company, from time to time, may deem appropriate. In performance of your
duties, you shall be subject to the direction of, and be reporting directly to,
the Company's Board of Directors (the "Board"); provided that, if requested by
the Board, you will immediately resign your position(s) of the Company. You
shall be available to travel as the needs of the business require. You agree to
devote such amount of your business time, energy and skill to the duties
assigned to you by the Board as maybe reasonably necessary to fulfill your
obligations hereunder. The Company acknowledges and understands that your
services hereunder are provided on a part-time basis.

2.    Termination of Agreement. Anything herein to the contrary notwithstanding,
the Company may terminate the Agreement at any time, with or without cause, and
for any reason whatsoever, upon written notice. You may terminate the Agreement
with or without cause, and for any reason whatsoever, upon written notice of no
fewer than 90 days; your notice to the Company may be waived upon mutual consent
of the Company. In the event of termination by either paity. with or without
cause: (i) you shall not be. entitled to any form of contract cancellation fees,
non-performance fees, or monthly fees; (ii) you shall no longer be eligible for
reimbursement of expenses not previously approved or within the terms of the
Agreement under Paragraph 5; (iii) any and all unexercised Options, whether
vested or not, shall expire and shall no longer be exercisable as of the date of
termination of the Agreement, except under the conditions detailed in Paragraph
4(b); (iv) you will not be entitled to any financial compensation beyond the
terms provided for in the Agreement, and (v) neither party hereto shall have any
further rights or obligations hereunder, except obligations expressly stated to
survive the termination of the Agreement. Nothing shall limit your right to be
indemnified by the Company, subject to its indemnification policies then in
effect, for your actions as a director or officer of the Company, provided such
indemnification would otherwise have been available to you..

3.    Financial Terms . You shall be compensated by the company for your
services as follows:

   (a) Monthly Fee. Commencing August 26, 2010, you shall be paid a monthly fee
of $1,700. You shall be responsible for withholding all applicable taxes. You
will not be eligible for health benefits, vacation time, or other employee
benefits.

 

3

--------------------------------------------------------------------------------

 

 

4.  Expenses. You shall be entitled to reimbursement for reasonable travel and
other out-of-pocket expenses necessarily incurred in the performance of your
duties hereunder, upon submission and approval of written statements and bills
in accordance with the then regular procedures of the Company. Expenses
exceeding $500.00 for travel and $100 for meals and other incidentals must be
approved in writing by the Company prior to your seeking reimbursement for the
same,

5.    Your Representations and Warranties. You represent and warrant to the
Company that (a) you are under no contractual or other restriction or obligation
which is inconsistent with the execution of the Agreement, the performance of
your duties hereunder, or the other rights of the Company hereunder, and (b) you
are under no physical or mental disability that would hinder your performance of
duties under this Agreement, and (c) you are not party to any ongoing civil or
criminal proceedings, and have not been party such proceedings within the past
five years, and do not know of any such proceeding that may be threatened or
pending against you, and (d) you are not currently engaged in activities and
will not knowingly engage in future activities that may cause embarrassment to
the Company or tarnish the reputation or public image of the Company, including
but not necessarily limited to association with or party to: any criminal
behavior(s) such as drug use, theft, or any other potential or active violation
of law; political controversy, civil disobedience, or public protest; lewd,
lascivious behavior.

6.  Non Competition; Non Solicitation, (a) In view of the unique and valuable
services it is expected that you will render to the Company, your knowledge of
its trade secrets, and other proprietary information relating to the business of
the Company and in consideration of the compensation to be received hereunder,
you will not, during the term of this Agreement, engage in, or otherwise
directly or indirectly, be employed by, or act as a consultant or lender to, or,
without the prior written approval of the Board, be a director, officer, owner,
or partner of, any other business or organization that is engaged in the same
field of research and development as is the Company. Nothing herein shall be
deemed to preclude you from being an officer, director, owner, investor in, or
partner of, any business or organization which is not competing with the
Company, provided the same does not in any manner whatsoever impair your ability
to perform your duties under the Agreement.

(b)    During the term of the Agreement, and for a period of one year following
termination of the Agreement, you will not directly or indirectly reveal the
name of, solicit or interfere with, or endeavor to entice away from the Company
any of its suppliers, customers, or employees,

(c)     During the term of the Agreement and thereafter following the
termination of the Agreement, you shall not make any critical or disparaging
statements about the Company or any of its employees, directors or products to
any other person or entity.

(d)     Since a breach of the provisions of this Paragraph 6 could not
adequately be compensated by money damages, the Company shall be entitled, in
addition to any other right and remedy available to it, to an injunction
restraining such breach or a threatened breach, and in either case no bond or
other security shall be required in connection therewith, and you hereby consent
to the issuance of such injunction. You agree that the provisions of this
Paragraph 6 are necessary and reasonable to protect the Company in the conduct
of its business. If any restriction contained in this Paragraph 6 shall be
deemed to be invalid, illegal, or unenforceable by reason of the extent,
duration, or geographical scope thereof, or otherwise, then the court making
such determination shall have the right to reduce such extent, duration,
geographical scope, or other provisions hereof, and in its reduced form, such
restriction shall then be enforceable in the manner contemplated hereby. This
Paragraph (i shall survive the termination of the Agreement.

7.   Intellectual Property. Any interest in patents, patent applications,
inventions, copyrights, developments, and processes ("Intellectual Property")
which you now, or hereafter during the period for

 

4

--------------------------------------------------------------------------------

 

 

which this Agreement is in effect, may own or develop relating to the fields in
which the Company may then be engaged shall belong to the Company; and forthwith
upon request of the Company, you shall execute all such assignments and other
documents and take all such other action as the Company may reasonably request
in order to vest in the Company all your right, title, and interest in and to
such Intellectual Property free and clear of ail liens, charges, and
encumbrances. This Paragraph 7 shall survive the termination of the Agreement.

8.  Confidential Information. All confidential information which you may now
possess; or may obtain or create prior to the such time as the Agreement is
terminated, relating to the business of the Company, or any customer or supplier
of the Company, or any agreements, arrangements, or understandings to which the
Company is a party, shall not be disclosed or made accessible by you to any
other person or entity either during or after the termination the Agreement or
used by you except during the term of the Agreement in the business and for the
benefit of the Company. You shall return all tangible evidence of such
confidential information to the Company prior to or at the termination of the
Agreement. This Paragraph 8 shall survive the termination of the Agreement,

9.  No Employee Status.                It is understood and agreed that you will
be providing your services to the Company as an independent contractor and not
as an employee of the Company. It is further understood and agreed that you are
and may continue to provide such executive services to other companies.

10.   Successors and Assigns, This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns. In view of the
personal nature of the services to be performed under this Agreement by you, you
shall not have the right to assign or transfer any of your rights, obligations
or benefits under this Agreement, except as otherwise noted herein.

11.   No Reliance on Representations. You acknowledge that you are not relying,
and have not relied, on any promise, representation or statement made by or on
behalf of the Company which is not set forth in this Agreement.

12.   Entire Agreements; Amendments. This Agreement sets forth the entire
understanding for the parties with respect to the terms of the Agreement,
supersedes all existing agreements between you and the Company concerning
matters in the Agreement, and may be modified only by a written instrument duly
executed by each of you and Company.

13.   Waiver, Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of tills Agreement. Any waiver must be in writing.

14.   Construction. You and the Company have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by you and the Company and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or law shall lie deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word "including" shall mean including without limitation. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.

15.  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any

 

5

--------------------------------------------------------------------------------

 

 

situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.

16,    Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must he in writing and sent to the parly to which the
notice, demand or request is being made by (i) certified or registered mail,
return receipt requested, (ii) nationally recognized overnight courier delivery,
(iii) by facsimile transmission provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party
or (iv) hand delivery as follows:

To the Company:

International Energy, Inc.

Attention: Mr. Joseph Sierchio, Legal Counsel

110 East 59th Street, 29th Floor

New York, NY 10022

To you:

Mr. Amit S. Dang

2000 Town Center, Suite 1900

Southfield, MI 48075

or to such other address, facsimile number, or email address, as is specified by
a party by notice to the other party given in accordance with the provisions of
this Paragraph 15, Any notice given in accordance with the provisions of this
Paragraph 16 shall be deemed given (i) three (3) Business Days after mailing (if
sent by certified mail), (ii) one (1) Business Day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand or facsimile.

17.    Counterparts This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6

--------------------------------------------------------------------------------

 

 

18. Governing Law. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, County of New York for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

19. Date of Agreement. The date of this Agreement shall be August 30, 2010
regardless of the date it is signed by you.

If you find the foregoing acceptable, please acknowledge your acceptance of. and
agreement with, the terms and conditions set forth above by signing the enclosed
copy of this letter in the space provided and returning the same to the
undersigned.

Sincerely,

 

International Energy, Inc.

 

 

/s/ Derek Cooper

Mr. Derek Cooper

Director

 

On this 30th  day of August, 2010, I agree to and accept the terms of the
Agreement with International Energy, Inc. on the terms and conditions set forth
in this Agreement.



Dated: August 30, 2010

 

/s/ Amit S. Dang

Mr. Amit S. Dang

 

 

7

--------------------------------------------------------------------------------

 